Citation Nr: 0208073	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  99-16 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran, his spouse and D.J.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to June 
1945 in the United States Coast Guard - United States 
Merchant Marine.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for service connection for hearing loss.

In November 2000, the Board remanded the case to the RO for 
additional evidentiary and procedural development.  Following 
this development, the case was returned to the Board in May 
2002.  The veteran now continues his appeal.


FINDINGS OF FACT

The veteran's bilateral sensorineural hearing loss is the 
result of acoustic trauma in service.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.7, 3.303, 3.102, 3.385 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

In November 2000, the Board remanded the claim to the RO for 
development of the evidence.  The remand mentioned that the 
VCAA had been recently promulgated.  We find that the veteran 
has been made aware of the information and evidence necessary 
to substantiate his claim in the course of developing the 
evidence pursuant to the Board remand and that he has been 
provided opportunities to submit such evidence.  VA has also 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim, including 
contacting the National Archives and Records Administration 
to obtain copies of the logbooks and crew manifests of the 
merchant vessel on which he served during the time he 
reportedly participated in combat.  He has not otherwise 
identified any additional, relevant evidence that has not 
been requested or obtained or otherwise provided with 
explanation as to why the evidence is not obtainable.  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating the appellant's claim.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Factual Background

The veteran was a merchant seaman who served in the United 
States Coast Guard - United States Merchant Marine during 
World War II.  He had oceangoing service.  His records show 
that his military decorations include the Mediterranean 
Middle East War Zone Bar and the Atlantic War Zone Bar which, 
according to the official citation from the War Shipping 
Administration, confirmed his active service with the United 
States Merchant Marine in these war areas.  He also received 
the Merchant Marine Combat Bar which, according to the 
official citation from the War Shipping Administration, 
confirmed his active service with the United States Merchant 
Marine in a vessel which was engaged in direct enemy action.

In a May 1997 lay witness statement, the veteran's sister 
reported that he had related to her that during World War II 
he served aboard a merchant vessel which had engaged an enemy 
submarine in combat.  According to her statement, the veteran 
was near one of the ship's deck guns passing ammunition to 
the gunners and sustained permanent damage to his hearing 
from the loud report of the guns.  The witness personally 
recalled that she noticed that the veteran started to have 
problems with his hearing around the time of his merchant 
marine service and continued to have these problems ever 
since then.

Private audiogram reports dated in June 1997 from Miracle Ear 
Center and a June 1997 statement from the veteran's private 
physician, H. Stanley Gregory, M.D., show that the veteran 
was almost totally deaf in his left ear and had moderate to 
moderately severe sensorineural hearing loss in his right 
ear.  The audiogram reports note that the veteran related a 
history of severe acoustic trauma from exposure to naval 
gunfire while aboard ship during military service and also 
indications that he had been employed in a noisy machine 
shop.

On VA audiological evaluation in February 1998, the veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
60
75
95
LEFT
70
80
95
95
100

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear.  The veteran had no speech 
recognition ability in his left ear.

On VA audiological evaluation in June 1999, the veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
60
75
90
LEFT
85
90
105
105+
105

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and no speech recognition ability in 
the left ear.  The diagnosis was bilateral sensorineural 
hearing loss.

The transcript of a September 1999 RO hearing shows that the 
veteran testified that he had been exposed to acoustic trauma 
from the noise of naval gunfire while serving aboard an armed 
merchant vessel in World War II.  He related that his ship 
had engaged an enemy submarine with its 5-inch and 20-
millimeter guns and that he was in close proximity to them 
when they were fired and sustained permanent damage to his 
hearing from the loud reports of the weapons.  He stated that 
immediately after the battle, he experienced a ringing 
sensation in his ears and  decreased hearing ability.  Ever 
since then, he had chronic hearing problems which worsened 
over time.  The veteran reported that he briefly worked in a 
machine shop after leaving service but denied working for 
most of his post-service career in noisy work environments.  
He attributed his hearing troubles directly to his exposure 
to the noise of naval gunfire during his merchant marine 
service.  He indicated that he received treatment for his 
hearing problems shortly after leaving service, but that the 
records of these treatments were not obtainable.  According 
to his spouse, who testified on his behalf at the hearing, 
she married the veteran shortly after his discharge from 
service in 1945 and noted that he had ear pain and difficulty 
hearing back then which had become increasingly worse ever 
since.  


Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2001)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of hearing problems in 
service will permit service connection for chronic hearing 
loss, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1,000, 2,000, 3,000 or  4,000 Hertz 
are 26 decibels or greater; or when the speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  This regulation only acts as a bar to 
service connection if the veteran's current hearing status 
fails to satisfy the cited test scores; hearing impairment 
satisfying the regulation need not be shown during active 
duty; and service connection is possible if current hearing 
status (meeting the regulatory criteria) can otherwise be 
traced to service.  Ledford v. Derwinski, 3 Vet. App. 87 
(1992).

In the present case, the veteran's hearing loss clearly meets 
the requisite level of audiological impairment specified in 
38 C.F.R. § 3.385.  The question to be resolved is whether 
his hearing loss is attributable to his period of military 
service.  In this regard, we note that there are no service 
medical records or other medical evidence concurrent with his 
World War II service that objectively demonstrates onset of a 
chronic hearing loss condition during or within a year after 
his separation from active service.  The medical evidence of 
record, while mentioning the veteran's reported history of 
exposure to naval gunfire noises in service and hearing 
problems ever since, do not specifically link his hearing 
loss condition to his period of military service over 50 
years earlier.  On initial review, there does not appear to 
be any evidence associating the veteran's hearing loss to his 
military service except for his own statements to that 
effect.  Generally, a veteran's self-reported history of the 
onset of his condition, as recited in medical records, 
without objective corroboration does not constitute competent 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).  However, the oral and written testimonies of his 
spouse and sister, respectively, may constitute competent 
evidence for the purpose of describing symptoms or 
manifestations of a disease.  Caldwell v. Derwinski, 1 Vet. 
App. 466 (1991).  In this case, the veteran's witnesses' 
statements as to the date of onset of his observable hearing 
loss symptoms are credible.  

Notwithstanding the absence of objective medical evidence of 
onset of the veteran's hearing loss in service, we note that 
his testimony of being exposed to the noise of naval gunfire 
during active duty is credible in view of the fact that he 
has been awarded military decorations indicating his 
participation in direct combat while aboard a merchant vessel 
operating in a war zone during World War II.  The 
certification of the veteran's Merchant Marine Service shows 
that the veteran "engaged in direct enemy action."  The 
provisions of 38 U.S.C.A. § 1154(b) relaxes the evidentiary 
requirements that need to be satisfied by combat veterans 
seeking to establish service connection for disabilities 
claimed to have been incurred in service:

In the case of any veteran who engaged in combat 
with the enemy in active service. . . the 
Secretary shall accept as sufficient proof of 
service-connection of any disease or injury 
alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence 
of service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships of such 
service, notwithstanding the fact that there is 
no official record of such incurrence or 
aggravation in such service, and, to that end, 
shall resolve every reasonable doubt in favor of 
the veteran.  Service-connection of such injury 
or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons 
for granting or denying service-connection in 
each case shall be recorded in full.

38 U.S.C.A. § 1154(b) (West 1991); see also 38 C.F.R. § 
3.304(d) (2001).

Resolving all doubt in favor of the veteran, the veteran's 
testimony and those of his lay witnesses regarding date of 
onset of his hearing loss during service to be credible, and 
that the hearing loss was the result of exposure to acoustic 
trauma consistent with the circumstances of his participation 
in naval combat during World War II.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The benefit sought on appeal is thus granted, 
subject to the applicable laws and regulations governing 
awards of VA benefits.


ORDER

Service connection for bilateral hearing loss is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

